Citation Nr: 1042117	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision in which the RO denied service 
connection for PTSD.  In June 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
January 2007, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in March 
2007.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been diagnosed with PTSD that appears to be 
associated with his claimed in-service stressor of providing 
emergency medical care to soldiers wounded in Vietnam.

3.  Service records document that the Veteran served as a medic 
during service, and his assertions of treating soldiers wounded 
in Vietnam are credible and consistent with the circumstances of 
such service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

At the outset, the Board notes that on July 13, 2010, VA 
published a final rule that amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims appealed before July 13, 2010, but not yet decided by the 
Board.  As explained below, however, further discussion of the 
new regulation is unnecessary. 

The first requirement for service connection for PTSD is a 
medical diagnosis of the disorder.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2010) (noting 
that VA has adopted the nomenclature of the DSM-IV).

The Veteran has been diagnosed with service-related PTSD, as 
reflected, by example in a January 2006 VA examination report, 
performed by a licensed VA psychiatrist.  This report reflects a 
diagnosis of PTSD, rendered in accordance with the diagnostic 
criteria for the condition set forth in the DSM-IV, and detailed 
clinical interview and mental status examination.  The examiner's 
diagnosis was PTSD, secondary to Vietnam.  During the 
examination, the Veteran reported working as a medic on base and 
treating badly wounded soldiers.  Thus, the Veteran has a 
confirmed diagnosis of PTSD that appears to be based on in-
service experiences associated with his duties as a medic.  

As regards the remaining criterion, the Board notes that the 
evidence needed to establish the occurrence of a claimed in-
service stressor is typically dependent upon whether the Veteran 
engaged in combat with the enemy, as well as whether the claimed 
in-service stressor is related to such combat; or, if not, 
whether there is objective evidence to verify the occurrence of 
the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); see also 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran has not alleged, and the evidence does not suggest, 
that he engaged in combat with the enemy.  Notably, the Veteran's 
DD Form 214 does not indicate he received any combat-related 
awards or medals, such as the Combat Infantry Badge.

In this appeal, the Veteran has claimed several stressors-
including hearing helicopters fly over his base at night and 
going out into combat zones with units from the 92nd Engineer 
Battalion-which have not been verified, and do not appear to be 
independently verifiable.  See Cohen v. Brown, 10 Vet. App. 128, 
134 (1997) ("Anecdotal incidents, although they may be true, are 
not researchable.   In order to be researched, incidents must be 
reported and documented.").  

The Board also notes, however, that in written statements, the 
Veteran has reported that he served in Vietnam, as a medic for 
the 92nd Construction Engineer Battalion, from April 1967 to 
January 1968.  He has asserted, that in his duties as a medic, he 
provided emergency medical care to soldiers injured during the 
war and that his experiences treating badly wounded soldiers 
caused his PTSD.  

Each disability for which a Veteran seeks service connection must 
be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  See 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Further, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board finds that the Veteran's service records substantiate 
his service as a medic.  These records indicate that he served in 
Vietnam from May 2, 1967 to January 17, 1968.  The Veteran's DD 
Form 214 notes his military occupational specialty as medic and 
indicates that the Veteran received medical corpsman training.  
The records further reflect that the Veteran was an aid station 
attendant with the 92nd Engineer Battalion during his time in 
Vietnam.  The Board accepts the Veteran's assertions as to 
experiences as a medic as credible and consistent with the 
circumstances of his service.  Moreover, as noted above, the 
January 2006 VA examiner opined that the Veteran met the 
diagnostic criteria for PTSD, and, while he listed Vietnam, in 
general, as the Veteran's stressor, his overall report-
reflecting the Veteran's report of treating badly wounded 
soldiers during service as a medic-can be interpreted as, 
essentially, providing a link between such experiences and the 
diagnosis.

Given the totality of the evidence (to particularly include the 
Veteran's service records, along with noted lay and medical 
evidence), and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for service connection 
for PTSD are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


